The judgment of the court was pronounced by
Eüstis, C. J.
This suit grows out of a contract made by the appellants and others for the purchase of a tract of land in the parish of Carrol], oil which $1,000 was paid in cash, and the balance, $17,000, was payable on credit, to wit: $5000 on the 1st January, 1837, $6000 on the 1st January, 1838, and $6000 on the 1st January, 1839. Tompkins, the seller, was to return the purchase money, in the event of his failing to make the deed for the land to the appellant and his associates, at any time between the signing of the agreement, and the first of January, 1840.
Some of the partners in this purchase with the appellant executed their notes to the order of the vendor, Tompkins, which were accordingly delivered to him. The appellant and his partners took possession of the land, and their possession has never been disturbed, nor is there any eviction alleged, for which the vendor could be responsible under his ^ warranty. Nor has the purchase money been paid, nor was the defendant, Tompkins, in his life time, nor has his succession since (which is represented by the present defendant, Parks,) ever been put in default for not giving the parties the deed according to the agreement.
The plaintiffs have obtained an injunction against the execution of a judgment rendered on one of the notes given for the purchase money, in favor of the representatives of the succession of Tompkins against the parties to the notes, on the 16th July, 1840.
The District Court, on a hearing, dissolved the injunction, with ten per cent general damages against the plaintiffs and their sureties on the injunction bond, and $100 special damages, being the amount of the expense of defending the suit, incurred and paid by the defendants. Judgment affirmed.